                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Newport News Division

GAVIN GRIMM,

     Plaintiff,

v.                                                        Case No. 4:15-cv-54

GLOUCESTER COUNTY SCHOOL
BOARD,

     Defendant.

                      INDEX OF EXHIBITS OF GLOUCESTER COUNTY
                  SCHOOL BOARD’S BRIEF IN OPPOSITION TO PLAINTIFF’S
                          MOTION FOR SUMMARY JUDGMENT


     NO.          EXHIBIT DESCRIPTION

       A.         Gavin Grimm Deposition Excerpts

       B.         Melinda Penn, M.D. Deposition Excerpts

       C.         Quentin Van Meter, M.D. Deposition Excerpts

       D.         Quentin Van Meter Expert Report

       E.         Diagnostic and Statistical Manual of Mental Disorders – DMS-5

       F.         Plaintiff’s Expert Witness Identification

       G.         Quentin Van Meter, M.D. Deposition Exhibit No. 5

       H.         Tiffany Durr Deposition Excerpts

       I.         Nathan Collins Deposition Excerpts

       J.         Matt Lord Deposition Excerpts

       K.         Gloucester County School Board’s Supplemental Answer to Interrogatory No. 1

       L.         Gloucester County School Board Documents
                  GCSB – 0513, 0844, 0853-855, 1086, 1117-1118, 1127, 1151-1154, 1261, 1267,


                                                      1
NO.   EXHIBIT DESCRIPTION

      1272, 3541, 4122, 4286

 M.   Troy Andersen Deposition Excerpts

 N.   Troy Andersen Declaration

 O.   Walter Clemons Deposition Excerpts

 P.   Plaintiff’s Second Supplement to Initial Disclosures




                                         2
